Citation Nr: 0518303	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  98-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	William D. Teveri, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1965 to February 
1969.  He served in the waters adjacent to the Republic of 
Vietnam while stationed on board the U.S.S. Bayfield from 
February to May 1967; and with the U. S. Navy Support 
Activity in DaNang, Vietnam from January 1968 to January 
1969.

This appeal arises from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which determined that the veteran had 
failed to submit the requisite new and material evidence 
required to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed this determination.  By rating decision of 
November 1997, the RO found that the veteran had submitted 
the requisite new and material evidence and reopened the 
claim for service connection.  In August 1999, the Board of 
Veterans' Appeals (Board) concurred with this determination.  
The Board remanded the claim for service connection in August 
1999 for development of the medical evidence.

Development was conducted by the RO and the case was returned 
to the Board.  The Board issued a decision in January 2003 
that denied the claim for service connection.  However, this 
decision was subsequently vacated by the United States Court 
of Appeals for Veterans Claims (Court) and remanded for 
further development and consideration.  The Board remanded 
the matter in March 2004 to carry out the Court's order.  
Development was conducted by the RO, and the claim is again 
before the Board for appellate review.  

The Board notes that, in October 2002, the Board notified the 
veteran and his representative of its intention to rely on 
evidence that it obtained subsequent to the issuance of the 
most recent statement of the case or supplemental statement 
of the case in this claim.  Thurber v. Brown, 5 Vet. App. 
119, 126 (1993).  Specifically, the veteran and his 
representative were informed that the Board intended to rely 
on Vietnam Order of Battle, by Shelby L. Stanton (U.S. News 
Books 1991) to show what units served in Vietnam and The 
Vietnam Veterans Memorial Wall Page, at http://thewall- 
usa.com/cgi-bin/search4.cgi. to show information about JG, 
Jr. 
A copy of the pertinent evidence was attached to the notice 
sent to the representative, and the veteran and his 
representative were afforded a period of 60 days from the 
date of the forwarding letter to submit additional evidence, 
argument or comment.  In October 2002, additional evidence 
and argument were received.

Finally, it is noted that a hearing was held in July 1999 
before a traveling Veterans Law Judge sitting at the RO.  
This judge will make the final determination in this case.  
See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of naval service.

2.  The record does not contain competent evidence linking 
the veteran's PTSD to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in April 2004.  He was told of the 
requirements to successfully establish service connection for 
PTSD, advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The April 2004 letter addressing the claim was not mailed to 
the appellant prior to the initial RO adjudication of his 
claim.  Any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the letter 
that was not fully considered by the RO in subsequent 
adjudication contained in the supplemental statement of the 
case (SSOC) issued in February 2005.  There is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained records from the VA Montana Health 
Care System, as well as service medical records.  Also, 
private medical records from Thomas W. Van Dyk, M.D., and 
Gordon Jackson, A.C.S.W., have been obtained.  Statements 
from comrades and acquaintances are also of record, including 
a statement from DRG.  Also submitted was a copy of a 
citation awarded to this individual.  

The Board observes that the record also contains literature 
and excerpts from sources related to Vietnam service.  These 
include casualty information for an individual identified as 
JG from two web sites, "Vietnam Order of Battle," and, a 
Frequently Asked Questions (FAQ) page on deck logs from the 
Naval Historical Center website, and information on the Naval 
Support Activity-DaNang from Mobile Riverine Force 
Association website.  

VA has attempted to verify the veteran's claimed stressors 
with the military's Center for Unit Records Research (CURR) 
which responded with its conclusions and provided the 
appropriate unit histories in June 1997.  The RO made several 
additional requests to the National Archives and Records 
Administration.  In November 2004, that facility forwarded 
copies of deck logs from the USS Bayfield dated February 3, 
1967, to May 29, 1967.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the appellant, 
nor is there any indication that additional outstanding 
Federal department or agency records exist that should be 
requested in connection with the claim adjudicated in this 
decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  A medical opinion was obtained in October 2004.   
Two addendums have since been added by the examiner, at the 
RO's request.  The examiner indicated that he reviewed the 
entire claims folder.  Previous examinations were conducted 
in September 1997 and May 2001.  An additional medical 
opinion is not required.  

The duty to notify and assist having been met by the RO to 
the extent required, the Board turns to the analysis of the 
appellant's claim on the merits.



II.  Service Connection for PTSD

Laws

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  According to 38 C.F.R. § 3.303, a 
personality disorder is not a disease or disability that is 
entitled to service connection under the applicable laws and 
regulations.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MEDICAL DISORDERS (4th ed. 1994), (DSM-IV), 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394- 395 (1996).

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended, effective March 7, 1997. 64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Prior to the 
regulation change, entitlement to service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition with credible supporting evidence that the 
claimed inservice stressor actually occurred and a link, 
established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version most 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The record must contain 
service records or other independent credible evidence to 
corroborate his testimony as to the alleged stressor.  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

Facts

On his entrance examination in July 1965, the veteran's 
psychiatric evaluation was reported to be normal.  Service 
medical records placed the veteran at the U. S. Naval 
Training Center in San Diego, California in July, September, 
and October 1965.  These records noted treatment onboard the 
U.S.S. Bayfield in December 1965, March and July 1966, and in 
early December 1967.  He was treated at the U. S. Naval 
Station in Long Beach, California in early December 1966.  In 
mid-December 1967, the veteran was seen at the U. S. Naval 
Amphibious Base in Coronado, California.  He received a 
screening examination and was found qualified to participate 
in survival, escape, and evasion training.  He received a 
separation examination in late January 1969 and his 
psychiatric evaluation was normal.

The veteran's service personnel records indicate that he 
reported to duty aboard the U.S.S. Bayfield (a troop 
transport ship) in late October 1965.  He was onboard the 
U.S.S. Bayfield from February 2 to February 16, 1967, from 
February 20 to March 10, 1967, on April 19, 1967, and from 
April 25 to May 19, 1967 when the ship participated in 
operations in Vietnam.  In February 1967, the U.S.S. Bayfield 
acted as a berthing ship (provided hotel services for 850 
Seabees) at DaNang, Vietnam.  In March 1967, the ship 
offloaded the 3rd Battalion, 9th Marines at Dong Ha, Vietnam, 
and loaded on the 2nd Battalion, 3rd Marines eight miles up 
the Cua Viet River.  In April 1967, the U.S.S. Bayfield 
became part of the Second Amphibious Ready Group.  In late 
April 1967, the U.S.S. Bayfield participated in Operation 
Beaver Cage (part of the Union City Operation) 30 miles south 
of DaNang, Vietnam; and in May 1967 participated in Operation 
Beau Charger (part of Operation Hickory) along the Vietnamese 
Demilitarized Zone (DMZ).  The U.S.S. Bayfield was relieved 
of its duties in late May 1967.  The veteran's duty with the 
U.S.S. Bayfield ended in late November 1967.  The ship's 
narrative history of 1967 failed to disclose any involvement 
in actual combat or the taking of enemy fire during its 
operations in Vietnam.  He was assigned to the U. S. Naval 
Amphibious Base in Coronado, California from mid-December 
1967 to early January 1968.

From January 1968 to January 1969, the veteran was assigned 
to a tour of duty with the U. S. Naval Support Activity in 
DaNang, Vietnam.  His performance evaluations during this 
period indicated that his duty in Vietnam consisted of being 
a "security watch stander" at the Covered Storage facility in 
DaNang.  It was noted that he was required to stand 6 to 12 
hour perimeter watch and work on various working parties for 
perimeter improvement.  This unit's Command History for 1968 
noted that its mission was to conduct military logistics 
operations at ports and beaches for the support of U. S. 
Forces in I Corp.  The unit also provided, maintained, and 
operated facilities in I Corp.  The U. S. Naval Support 
Activity personnel were involved in the following combat 
related activities.  On March 10, enemy rockets caused damage 
to facilities at Cua Viet; on May 5, an enemy rocket attack 
hit the DaNang Bridge Cargo Facility killing three U. S. 
personnel; on June 13, a procurement office in DaNang was 
destroyed by a satchel charge wounding seven U. S. personnel; 
on September 20, a fire was started by sappers at the Lien 
Chieu tank farm near Red Beach, DaNang.  The Command History 
also noted the personnel who had received medals during this 
year, to include Silver Star recipients; however, the veteran 
was not named in this list.  Letters of commendation and 
appreciation, addressed to the U. S. Naval Support Activity, 
were written by General W. C. Westmoreland in March and May 
1968.  These letters commended the unit on its 
"...outstanding ability to maintain logistics support and the 
flow of vital material to U. S. Forces..." and its 
"...outstanding performance at all VN ports in recovering 
from congestion resulting from VA TET Offensive."  From late 
January 1969 to early February 1969, the veteran was assigned 
to the U. S. Naval Station at Long Beach, California.

According to the veteran's Department of Defense (DD) Form 
214 dated in early February 1969, his last duty station was 
the Naval Support Activity in DaNang, Vietnam.  While the 
veteran's military specialty title was not provided, its 
related civilian occupation was transportation water 
occupation.  Decorations awarded the veteran included the 
National Defense Service Medal, Vietnam Service Medal with 
two bronze stars, and the Republic of Vietnam Campaign Medal 
with device (1960).  The National Personnel Records Center 
(NPRC) responded to a VA inquiry in December 1992 and noted 
that there was no actual evidence of combat activities in the 
veteran's file.

VA outpatient records dated from 1991 noted the veteran's 
claimed symptoms and assessments of PTSD.  Little discussion 
of the veteran's alleged military service was noted in these 
records.  A private outpatient record dated in March 2002 
noted the veteran's claim that he had worked for the "CIA" 
during his Vietnam military service and that these records 
had been destroyed.

In a hospital summary of December 1982, the veteran claimed 
that he had served in Vietnam as a corporal for three years.  
After leaving the military, the veteran claimed that he had 
tried to re-enlist in the U. S. Army in order to get back to 
Asia and see a woman he knew in Australia.  He indicated that 
he had liked combat, but admitted his fears of combat.  The 
diagnoses included "probable" PTSD, which the report 
indicated was based on a reported history of the disorder.  
Other diagnoses included acute and chronic alcohol abuse and 
a character disorder that was probable borderline character 
structure.

A transfer summary of January 1992 noted the veteran's claim 
of serving three years in Vietnam doing "much [time] behind 
lines" and "much covert classified activity."  He asserted 
that he had witnessed a great deal of killing during these 
experiences.  The diagnoses were PTSD, alcohol dependence, 
and substance abuse.  A history taken in January 1992 noted 
the veteran's claim that he had served in military 
intelligence with the U. S. Marine Corp from 1965 to 1969.  A 
separate history taken during this hospitalization noted his 
allegation that he had worked as a mercenary soldier along 
the Suez Canal from 1970 to 1971.  He was afforded a 
psychological evaluation with testing in January 1992.  His 
alleged military experience included three tours of duty in 
Vietnam and a year of work as a mercenary.  During testing, 
it was noted that the veteran had stopped several times to 
ask for help.  He had commented that there were many 
questions he had not understood and had guessed at the 
answer.  However, the examiner still found that overall the 
information appeared valid.  The test revealed the veteran 
had significant difficulty in perceptual accuracy and 
organization, but a florid psychosis did not appear to be 
present.  The diagnostic impressions included PTSD, alcohol 
dependence, and substance abuse.  A VA physician noted in a 
letter of January 1992 that the diagnosis of PTSD was based 
on the veteran's reported three tours in Vietnam.

A VA discharge summary noted a period of hospitalization from 
March to May 1992.  It was reported that the veteran had been 
transferred after a six-week course on the PTSD unit when he 
became "clearly psychotic with much delusional material about 
experiences in Vietnam and the belief that he is a 'homicidal 
maniac.'"  It was noted that the veteran had claimed that he 
had killed people during his service in Vietnam, but the 
examiner noted there was no subjective evidence of this fact, 
even with a review of his VA claims file.  The diagnoses 
included schizophreniform disorder, schizotypal personality 
disorder, PTSD, and alcoholism in remission.  The Axis IV 
diagnosis included moderate, acute exposure to Vietnam-
related stimuli and moderate, chronic employment 
difficulties.

A psychiatric evaluation of June 1992 noted the veteran's 
assertion that he had three tours of duty in Vietnam; 
however, he only described two periods of service in this 
country.  The first was from 1966-67 and the second was from 
1968-69.  He asserted that his Vietnam service was with the 
U. S. Marine Corp and had included direct combat with the 
enemy.  The impressions were PTSD, polysubstance dependency 
in the past, and antisocial traits.  A VA discharge summary 
of June 1992 noted that the veteran had primarily been 
admitted for complaints of swelling in his jaw.  The 
diagnoses included PTSD.

The veteran submitted a stressor statement in December 1992.  
He claimed that he had served with the U. S. Marine Corp's 
5th Division, 3rd Battalion in Vietnam from 1966 to 1967.  He 
asserted that he had returned to Vietnam for service with the 
U. S. Marine Corp's 5th Division, 1st Battalion from 1968 to 
1969.  During this period of service he alleged that he had 
been involved in direct combat with the enemy which included 
firefights, ambushes, and amphibious landings.  He claimed 
that during his Vietnam service he had "killed too many 
people."  The veteran alleged that his missions with the U. 
S. Marine Corp were classified as "4 Class A Top Secret 
Operations."  These missions included "Operation Beaver, 
Operation Beaver Cage, Operation Star, and Operation Star 
Shell."  He asserted that his missions with the U. S. Marine 
Corp took him everywhere from Saigon all the way to Hanoi.  
It appears that the veteran's most traumatic stressor 
happened in December 1968 when he reportedly was supposed to 
go on a "search/find and destroy" mission up the Perfume 
River.  He claimed that a friend of his named JG, Jr., age 
18, took his place on this mission and was killed.  The 
veteran alleged that he was so angered over this death that 
he went "crazy" and volunteered for all missions available.  
He asserted that during this period he killed any Vietnamese 
civilian he found, to include children.  He claimed that he 
had 29 confirmed kills and was a "confirmed killer."

A VA social survey was prepared in March 1993.  The veteran 
claimed that he had been drafted into the U. S. Marine Corp 
at age 18 and served three tours of duty in Vietnam.  He also 
claimed that he had worked as a mercenary along the Suez 
Canal in 1970 and been involved in "running guns" and 
extracted gold teeth from corpses to earn extra money.

On a VA psychiatric examination in April 1993, the veteran 
denied any psychiatric problems or alcohol/drug abuse prior 
to his military service.  He indicated that he had received a 
draft notice for the U. S. Army, but instead had enlisted in 
the U. S. Navy in 1965.  However, he claimed that he had 
spent three tours of duty in Vietnam with the U. S. Marine 
Corp.  He alleged that his predominate duties in Vietnam were 
with intelligence and covert operations.  The veteran claimed 
that these operations were still classified and he would not 
relate the details of these operations for fear of criminal 
prosecution by the U. S. Government.  He also alleged that 
his military records from this period had disappeared as a 
result of actions by the U. S. Government.  The veteran 
asserted that he was trained by the military as an assassin 
to work on search and destroy missions to kill enemy 
personnel.  He claimed that much of his time during the 
Vietnam War was spent deep in enemy territory.  The veteran 
alleged that the worst thing to happen during his wartime 
experience was the death of an 18 year old soldier he had 
mentored in his unit.  It was noted by the veteran that he 
was a "sadist" and had loved his experiences in Vietnam and 
loved to kill.  He claimed that he had very much wanted to 
return to Vietnam in 1970, but was denied reenlistment.  The 
veteran again alleged that he had served as a mercenary 
during the "Suez Canal conflict."  On examination, there was 
no evidence of delusion or hallucinations or other indicators 
of a psychotic disorder.  However, there was a very strong 
paranoid "flavor" to much of his thought content.  It was 
noted by the examiner that he had reviewed the veteran's 
claims file and there was a discussion of the veteran's 
recent medical history; however, the examiner did not provide 
a discussion of the veteran's service records.  The diagnoses 
included PTSD, delusional (paranoid) disorder, and 
schizotypal disorder.

A VA therapist prepared a note in January 1995 that indicated 
the veteran had served three tours of duty in Vietnam with 
the U. S. Marine Corp from 1966 to 1969.  It was revealed 
that the veteran was obsessed with his Vietnam experiences.  
The therapist noted the veteran had severe PTSD.  In a notice 
of disagreement (NOD) received in February 1995, the veteran 
alleged that he had three tours of duty with the military in 
Vietnam.  He claimed that each tour had lasted 13 months.

At his hearing on appeal in May 1995, the veteran testified 
that he had received boot camp training in the U. S. Navy in 
1965.  His initial assignment was onboard the U.S.S. 
Bayfield, a troop transport.  He claimed that during his 
initial voyage to Vietnam, it had been announced over the 
ship's intercom that all navy personnel on board, except for 
the captain and other essential personnel, were to be 
immediately incorporated into the U. S. Marine Corp.  It was 
noted by the veteran that this announcement was to remain 
classified.  He alleged that this change was made due to the 
lack of personnel after the increased intensity of the 
Vietnam War.  However, apparently contradicting himself, the 
veteran also claimed that he had stayed onboard the U.S.S. 
Bayfield from 1966 to 1967 and traveled with the ship 
conveying troops throughout the Pacific Ocean.  He also 
claimed that he had served with the U. S. Marine Corp's 5th 
Division in three different battalions to include the 1st, 
2nd, and 3rd.  He could not remember the companies he served 
with, but believed one of them was "3rd Company."  Other 
units he claimed to have served with in Vietnam included the 
82nd Airborne Division, the 10th Division, and "TMI."  He 
claimed that his covert operations were with a unit called 
"Security Intelligence, Class A, Top Secret."  The veteran 
testified that he had not received any specialized training 
when he was initially assigned to the U. S. Marine Corp, but 
did receive a "refresher course" in December 1967 prior to 
another tour in Vietnam.  Even though he had significant 
combat experience in Vietnam, the veteran acknowledged that 
he had never been injured or received a medal/citation for 
combat or valor.  He did allege that his U. S. Marine Corp 
unit had received a Marine Unit Citation and a Presidential 
Unit Citation.  The veteran testified that when he left 
Vietnam in 1969 an officer had destroyed his military file 
and informed him that if he ever discussed the details of his 
classified missions he would be imprisoned.  The veteran 
alleged that his fellow Marine and friend, JG, Jr., had been 
killed in combat in October 1968 or October 1969.  His other 
alleged stressors included Vietnamese women who would strap 
explosives to themselves and try to kill U. S. service 
personnel in the explosions, Vietnamese children who would 
throw grenades at U. S. service personnel, and nighttime 
firefights.

In a military history provided sometime in the early 1990's 
(and received by the RO in June 1995), the veteran claimed 
that he had received advanced training onboard his ship to 
Vietnam.  He alleged that his military job was intelligence, 
long and short range reconnaissance patrols, security at the 
city of Hue, Vietnam, and to kill men, women, children and 
burn villages down.  He claimed that he had witnessed the 
"St. Valentine's Day massacre" at Hue, Vietnam, in 1968.  The 
veteran asserted that he did not mind his assignments in 
Vietnam as they got him out into the "boonies" and away from 
the base camps.  On a standardized questionnaire, the veteran 
marked affirmative answers indicating his wartime experiences 
included enemy indirect fire (mortar/rocket/artillery), enemy 
direct fire, witnessed the wounding/killing of enemy and 
American personnel, unintentionally and willfully 
injured/tortured/killed Vietnamese, and witnessed the death 
of a close friend.  He claimed that he had tried to reenlist 
in the military in 1970, but was denied by a military 
psychiatrist.

A letter from a Vet Center dated in June 1995 and prepared by 
the veteran's counselor and therapist, noted that the veteran 
had been seen for psychiatric complaints in 1982 and 1983.  
He was again seen in 1991 and 1992 for symptoms of PTSD.  The 
writers' impression was that the veteran suffered with 
chronic PTSD.

The veteran submitted a written statement in June 1995 that 
described his military history and stressors.  These claims 
were similar to those previously noted.  This included 
conducting various amphibious landings and combat missions 
with the U. S. Marine Corp's 5th Division in Vietnam.  In 
addition, he claimed that he was assigned to guard a storage 
facility, but insisted that this duty was with the U. S. 
Marine Corp.  He also insisted that he was involved in search 
and destroy, and intelligence missions with the U. S. Marine 
Corp that took him miles from any base camp.  He claimed that 
his friend was killed on a mission in August 1968 after 
taking his place.  The veteran alleged that his name was JG, 
Jr., he was 18 years old, and had served eight months in 
Vietnam at the time of his death.

The veteran was given a VA psychological evaluation with 
testing in September 1997.  He noted that he had initially 
joined the U. S. Navy in 1965, but was switched to the U. S. 
Marine Corp because he would not take orders very well and 
was deemed unfit to serve in the U. S. Navy.  He claimed that 
he had three tours of duty in Vietnam with a U. S. Marine 
Corp security intelligence unit.  The veteran indicated that 
he could have received a Purple Heart medal for his Vietnam 
service, but apparently decided to turn it down.  After his 
service in Vietnam, he noted that he had fought with a 
mercenary unit for 18 months in the Suez Canal area.  The 
examiner commented that the veteran was vague and confused 
about historical reporting.  He claimed that he could speak 
Spanish, Italian, Apache, and Vietnamese.  However, it was 
determined that the veteran's reading ability was 
questionable and his psychological testing was administered 
on audiotape.  It was noted by the examiner that the veteran 
had so exaggerated out of proportion his test results as to 
make them uninterpretable.  The examiner commented:

[The veteran] is a very disorganized and actively psychotic 
individual, based on interview data, test results, and review 
of the records.  [PTSD] may be a part of his symptom complex, 
but that is difficult to tell at this point.  Records 
certainly verify [PTSD] symptomatology almost 19 years ago; 
but again, primary diagnosis is a psychotic disorder.

Individuals with psychotic disorders are certainly more prone 
to a variety of other clinical syndromes, including [PTSD].  
The psychotic disorder most likely predates any PTSD 
symptoms.  At this point, I don't believe that he meets all 
the diagnostic criteria for PTSD.  There are no indications 
that he responded to his combat experiences with intense 
fear, helplessness, or horror.  In fact, [the veteran] admits 
that he enjoyed the combat experiences.  His symptom reports 
cannot be considered reliable based on the cognitive 
confusion evidence in this man.

The diagnoses were psychotic disorder, probable paranoid 
schizophrenia, history of alcohol abuse, and schizotypal 
personality disorder.

A number of letters were prepared in July 1999 by the 
veteran's friends.  These individuals noted the veteran's 
current psychiatric symptomatology and indicated their belief 
that this was related to the veteran's wartime experiences 
and/or PTSD.

At his Board hearing in July 1999, the veteran provided 
testimony similar to that presented at the hearing on appeal 
in May 1995.  In addition, he claimed that his military 
records from 1967 to 1969 no longer existed.

In April 2001, the veteran's Social Security Administration 
(SSA) records were received by VA.  These records indicate 
that the veteran was awarded SSA disability benefits on the 
basis of his psychiatric disability to include PTSD and 
alcohol dependence.  The records reviewed by the SSA 
primarily were the veteran's VA treatment records.

A VA psychological evaluation and testing was provided to the 
veteran in early May 2001.  It was noted by the examiner that 
the veteran had unusual ideation when discussing his claimed 
Vietnam War experiences.  During vivid descriptions of these 
combat experiences he would reportedly smile.  In one 
instance, the veteran claimed that his "small unit of 
specialized combat individuals" was camped within sight of 
the Great Wall of China.  At times he would claim that he 
could not divulge the details of his missions in Vietnam, as 
they were top secret.  This examiner noted that he had 
reviewed the veteran's actual military records which 
indicated he had served with the U. S. Navy from 1965 to 1969 
and spent time aboard the U.S.S. Bayfield.  When confronted 
with this information, the veteran claimed that his military 
occupational specialty had been "security intelligence class 
A, top secret."  He claimed that records of this activity had 
been destroyed by the U. S. Government.  This examiner also 
noted that the Center had confirmed that the ship and units 
to which the veteran had been assigned may have been exposed 
to combat, but on questioning the veteran he denied 
experiencing any stressors while attached to any U. S. Navy 
ship or unit.  Instead, he insisted his combat experiences 
had been with land-based groups of specialized soldiers or on 
small watercraft entering the interior of Vietnam via the 
river system.  The examiner commented:

His claim for combat-related [PTSD] seems to be based 
entirely on his self-report.  It seems that his previous 
diagnoses of [PTSD] have been all based on this man's self-
report.  Unfortunately for [the veteran], his self-reports 
have sometimes been inconsistent and, more frequently than 
not, he has been confused and disorganized when discussing 
his military history.

Regarding his claimed PTSD symptomatology, the veteran 
reported having flashbacks.  However, he acknowledged using 
psychodelic medications like LSD in the past that also 
resulted in flashbacks.  It was noted that the veteran was 
not administered any psychological testing as his prior 
testing in 1997 had been so exaggerated that it rendered the 
testing uninterpretable.  It was the examiner's impression 
that there was no convincing evidence that the veteran had 
ever engaged in combat activities and it seemed that his 
reports of combat activities were delusionally-based 
fantasies.  The diagnoses were psychotic disorder, history of 
alcohol abuse, history of polysubstance abuse, and mixed 
personality disorder with schizotypal and antisocial 
features.

The veteran was given a VA psychological examination in mid-
May 2001.  He claimed that he had initially served with the 
U. S. Navy but was soon transferred to the U. S. Marine Corp 
for duty in Vietnam.  He claimed he had been on three tours 
of duty.  When questioned on specifics of his Vietnam 
experience, the veteran refused to comment as he claimed that 
this information was classified.  However, he did disclose he 
had worked in intelligence and been all over Vietnam, even to 
Hanoi.  He also noted that his military records from Vietnam 
had been destroyed.  The examiner reported that the veteran 
had claimed to be fluent in other languages to include 
"Mexican" and Vietnamese; however, when asked to say 
something in these languages he refused.  It was also noted 
that the descriptions of booby traps that the veteran had 
allegedly placed around where he lived were somewhat 
unbelievable.  This examiner commented:

Prior to the interview, multiple records were reviewed.  
Records seem to support a diagnosis of [PTSD], but my 
impression is that this diagnosis was based on the assumption 
that [the veteran] had served in combat.  Apparently the 
records documenting service that are available for review 
indicated that [the veteran] apparently served in the Navy, 
and there is no documentation that he was exposed to combat 
conditions or experienced any significant trauma while aboard 
ship.  In reviewing the records, I could not find any good 
descriptions in any of the reports of combat-related trauma 
that could be verified.  It would appear that most of the 
examiners took [the veteran] at his word.

This examiner concluded that the veteran's credibility was 
highly questionable.  Given the questions about the veteran's 
credibility, the examiner opined that he was unable to make a 
firm diagnosis or relate the veteran's psychiatric problems 
to his military service.

A VA psychiatric examination was also afforded the veteran in 
September 2001.  This examination report indicated that it 
had been prepared in connection with an opinion by a board of 
two private psychiatrists.  The veteran again presented a 
history of traumatic combat experiences from 1966 to 1969 
while allegedly serving with the U. S. Marine Corp.  The 
examiner indicated that this history was not corroborated by 
the military records and disclosed this fact to the veteran.  
The veteran responded that his combat record had been 
destroyed prior to his leaving Vietnam.  He also indicated 
that he had some service records but he was going to "burn 
them after this."  The veteran acknowledged drinking one 
case of beer a week and at times consuming a 12-pack of beer 
per day.  He also noted use of numerous illegal drugs to 
include hallucinogens.  However, he claimed that he had not 
used illegal drugs in the past 10 years.  The examiner noted 
that the veteran talked freely and at great length about his 
alleged combat feats and about symptoms of PTSD; however, 
with a lack of documented corroboration, his stories and his 
manner of relating them seemed to make them quite fantastic 
and unbelievable.  The content of his speech was 
characterized by embellishing and exaggeration bordering on 
frank paranoia.  It was felt that it was highly unlikely that 
the veteran met any criteria for the DSM's diagnosis of PTSD.  
In summation, the examiner concluded that the veteran did not 
have PTSD that was related to his military service.  The 
diagnosis was a mixed type personality disorder.

In December 2001, another VA psychiatrist prepared an 
addendum to the September 2001 examination report.  He 
indicated that he concurred with the September 2001 examiner.  
In addition, he indicated that the military records did not 
support the conclusion that the veteran had engaged in combat 
duty.  He also felt that the veteran had not stated any 
specific incident that would qualify under criteria A of the 
DSM for a diagnosis of PTSD.  Finally, the examiner found 
that the veteran's mental status examination and reported 
symptomatology were more consistent with a severe personality 
disorder than PTSD.  The diagnoses were alcohol abuse and 
possible dependency, history of substance abuse, and 
personality disorder with mixed features for schizotypal and 
antisocial personality.

Received in October 2002, were various documents from the 
veteran.  An October 2002 statement from a private mental 
health center, with attached treatment notes from Thomas W. 
Van Dyk, M.D., indicates that the veteran had PTSD related to 
Vietnam service of 42 months.

The veteran also submitted a letter dated in October 2002 
from DRG in order to corroborate some of the statement he 
made about his combat service.  DRG admitted that he was a 
"little foggy on some things" since more than 30 years had 
elapsed from the time the events took place.  He recalled 
that he met the veteran while serving on the U.S.S. Bayfield 
APA 33.  He stated that although official records might not 
document combat experience that did not mean that they did 
not happen each day.  He indicated that they came under 
rocket and mortar attacks on numerous occasions.  On one 
occasion, the veteran approached him and told him that he had 
grabbed a baby from its mother's arms and threw it into the 
river; DRG was not with the veteran at the time of that 
incident.  When he and the veteran later traveled "up river" 
they did not engage in combat; they were stationed with a 
marine unit but he could not remember which unit, though at 
the time, they did engage in combat.  On another occasion 
when he and the veteran were to watch a prisoner, the veteran 
hit the prisoner many times.  The veteran later regretted 
such action.

In October 2003, the Court vacated the Board's January 2003 
decision consistent with notice requirements of the VCAA and 
in order to afford the RO an opportunity to consider all 
evidence of record.  Additional development also followed.  
Updated records were obtained from Dr. Van Dyk and Mr. 
Jackson dated from January 2002 to September 2004.  These 
notes reflect that he was primarily discussing his dispute 
with VA.  In February 2003, he was angry over his dispute 
with VA.  He seemed to have poor judgment.  He reported to 
Dr. Van Dyk that he was still seeing Gordon Jackson for 
psychotherapy, but did not believe Mr. Jackson was paying 
much attention to him.  In December 2003, he reported his 
files were lost and that made it difficult for him to prove 
his case with VA.  In June 2004, the veteran continued to 
struggle with the government concerning PTSD compensation.  
He was not hallucinating or depressed.  He was having trouble 
sleeping but he was sober.  He reported continued remorse for 
his actions in Vietnam and described killing a baby and the 
loss of a friend.  The continuing diagnosis was PTSD, 
headaches, and chronic pain syndrome.  

Additional VA treatment records date through August 2004 
reflect the veteran's ongoing stress related to his VA claim.  
He reported to his counselor that his records verifying his 
combat in Vietnam were destroyed rather than sent back to the 
United States because of their secret nature.  

Treatment records from Gordon Jackson, A. C. S. W., dated 
from February 2002 through August 2004 are also of record.  
These show frequent meetings, approximately once every two 
weeks.  The veteran frequently discussed his case with the 
VA.  In August 2004, the veteran again made reference to 
secrets about Vietnam that he would never tell anyone.  
However, he would not specify what he was referring to.  

In November 2004, the veteran submitted information on the 
Naval Support Activity-DaNang from Mobile Riverine Force 
Association website, as well as a letter from his attorney. 

The veteran underwent a VA mental health examination in 
October 2004.  The examiner noted that he performed an 
extensive review of the claims folder prior to examining the 
veteran.  The examiner noted he also examined the veteran in 
May 2001.  The examiner noted review of Dr. Van Dyk's records 
as well as Mr. Jackson's records.  The examiner noted the 
history of problems with credibility concerning stressors in 
the medical records.  

The examiner found the veteran to be friendly and outgoing, 
with no unusual mannerisms or behaviors.  He was alert and 
oriented and no cognitive difficulties were detected.  The 
veteran reported he had not worked since 1991.  He reported 
that certain noises would distract him and he would become 
jumpy and get a "crazy kill look in his eye."  He also 
reported frequent flashbacks.  He reported he was on Social 
Security disability at present.  He reported he was divorced 
and his wife left him because he used to jump out of bed 
screaming, "they're going to kill me."  He has no contact 
with his two grown children.  He had broken up with a 
girlfriend about five months earlier.  He reported 
difficulties with his neighbors but a good relationship with 
his landlord.  He described himself as an unpaid security 
person who guarded the apartment complex where he lived.  It 
was noted he was treating with Dr. Van Dyk, who prescribed 
diazepam, and that he sees Mr. Jackson for therapy.  

The veteran endorsed a number of symptoms of PTSD.  He 
reported flashbacks when sleeping, nightmares about the 
traumas, exaggerated startle response, and defensive posture 
if approached unexpectedly.  He also noted hypervigilence, 
avoidance of crowds, and walking the perimeter of his complex 
as "head of security."  He noted that loud noises such as a 
truck running over a manhole cover triggered intrusive 
thoughts.  He reported he would only talk about his traumas 
with his therapist.  He described survivor guilt over his 
friend going on a mission in his stead and getting killed.  
He reported that his military occupational specialty, or MOS, 
was "security intelligence, class A."  Mental status 
examination showed his demeanor to be intense but not 
threatening.  It was noted by the examiner that it was 
possible that some of the veteran's beliefs about his 
experiences in Vietnam could be delusional.  In this regard, 
the examiner noted that the veteran appeared to genuinely 
believe that he engaged in the covert activities in Vietnam 
which he described in the record.  

The examiner opined that no firm diagnosis could be made 
without documentation that there were stressors.  Thus, PTSD 
was suggested only on a rule out basis.  

A note from the veteran to his attorney indicates that the 
examination interview was only 15 minutes long.  The attorney 
forwarded this letter to the VA, along with additional 
argument as to stressor verification.  

A FAQ sheet from the Naval Historical Center addresses 
research and copying deck logs.  

Through a series of letters, the RO requested copies of 
relevant deck logs from the U.S.S. Bayfield.  These were 
received in December 2004.  These deck logs are for the time 
period from February 3, 1967, through May 29, 1967.  These 
records, when checked against his previous records, reflect 
that the veteran was not in combat or present during any 
documented enemy attacks.  Specifically, performance 
evaluations place the veteran at DaNang and not at Cua Viet 
during documented attacks.  He was also not present during 
the TET 68.  Also, the logs do not confirm or even suggest 
combat as a member of a Marine recon or "security 
intelligence" operation, conducting covert operations.  

After receipt of the deck logs, the RO requested that the VA 
examiner who prepared the October 2004 report review the new 
evidence and prepare an addendum.  In January 2005, the 
examiner noted that Dr. Van Dyk's diagnosis of PTSD was based 
on fairly brief non-descriptive symptoms self-reported by the 
veteran.  The examiner noted these same symptoms could also 
support a diagnosis of a personality disorder.  The examiner 
noted that records from Mr. Jackson's therapy with the 
veteran reflect a highly grandiose individual, which is more 
consistent with a personality disorder than PTSD.  

The examiner stated he found the descriptions of the 
veteran's stressors less than fully believable.  He did note 
again that it was possible that the veteran actually believed 
that he engaged in covert operations, though this belief does 
not make it true.  As the alleged stressors (the covert 
operations) could not be verified, the examiner opined that a 
diagnosis of PTSD was could not be established.  The examiner 
noted that the previous diagnoses of PTSD were made without 
collateral support and that the veteran did not have PTSD.  
The examiner opined that the psychiatric problems the veteran 
had were not caused by or a result of his military service.  
He opined, rather, that the veteran most likely had a 
longstanding personality disorder.  

Additional records from Mr. Jackson and Dr. Van Dyk were 
received, dated through December 2004.  The veteran opened up 
more in his therapy in September 2004, and it was noted that 
he had a female friend from that point on and was doing 
better.  He did describe going out and killing enemy while on 
perimeter duty in Vietnam, which he had not described before.  
He stated he shot an enemy and did so excessively to see if 
the body would move around when bullets entered it.  

The RO asked the examiner who prepared the October 2004 
examination report for an additional addendum, considering 
the additional evidence.  The RO asked whether the examiner's 
diagnosis would change if it were assumed that the USS 
Bayfield was exposed to enemy fire on at least one occasion?  
Also, what if other stressors were confirmed, such as mortar 
attacks while on guard duty, land locations, and other events 
as recently described, but not involving the alleged covert 
operations?  Does the veteran's psychological presentation 
and or personality disorder complicate the diagnostic picture 
so that it is not possible to confirm PTSD linked to 
stressors different than the veteran's alleged involvement in 
covert operations?  And also, would exposure to combat 
conditions on the Bayfield on one occasion, or exposure to 
combat conditions such as mortar attacks on guard duty, but 
not covert operations, support a diagnosis of PTSD in this 
veteran?  

In February 2005, the examiner prepared a second addendum in 
response to the RO questions.  The examiner began by stating 
that while he had treated and examined many individuals 
alleging PTSD over a 30-year period, the veteran's alleged 
combat experiences far exceed those of any other veteran he 
has ever seen.  The examiner went on to state that the 
veteran's self-reported combat traumas have been inconsistent 
over the years.  The past diagnoses of PTSD were based on 
self-reported stressors.  He also noted the reported symptoms 
of PTSD are readily obtainable in medical literature and 
through the VA system.  He further noted conflicting 
diagnoses, including PTSD, dysthymia, psychosis and 
personality disorder.  

As to the correct diagnosis, the examiner noted that the 
veteran did not allege events on the Bayfield or rocket 
mortar attacks as bases for PTSD in his evaluations with him.  
Rather, he referenced the covert operations as the basis for 
his stress.  The examiner noted that in his experience, 
veterans of these operations usually have some skills and or 
training that would suggest they performed in these missions 
and that would be the reason they were chosen for the 
missions.  The examiner noted that, in reviewing the 
veteran's records, he saw no evidence of specific skills and 
or training that would have led to him being chosen for these 
covert missions.  This suggested to the examiner that the 
veteran was not engaged in such covert operations.  In the 
absence of confirmed stressors, the examiner felt no 
diagnosis of PTSD was in order, and no personality disorder 
could be attributed to service.  The examiner noted that he 
had spent a considerable amount of time reviewing this rather 
complex case.  

Analysis

Based on the veteran's descriptions of his service onboard a 
U. S. Navy troop transport and his alleged yet unconfirmed 
clandestine missions for the U. S. Marine Corp, and a review 
of the deck logs, the undersigned finds that he did not 
engage in combat with an enemy.  The phrase "engaged in 
combat with the enemy" found at 38 U.S.C.A. § 1154(b) 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The determination of 
whether a particular veteran engaged in combat with an enemy 
is a factual determination based on the circumstances of a 
particular veteran's military service. VAOPGCPREC 12-99 (Oct. 
18, 1999); see also Gaines v. West, 11 Vet. App. 353 (1998).

There is no evidence that the veteran was awarded a 
medal/decoration for combat or valor.  The decorations noted 
in the veteran's military records merely indicate his service 
in South Vietnam during a period of war, not actual 
engagement in combat.  The veteran has never asserted nor do 
the military records reflect that the U.S.S. Bayfield was 
ever attacked by an enemy.  While the service records 
obtained suggest that the veteran's U. S. Navy unit in 
Vietnam was exposed to "combat activity," a review of the 
history of the U. S. Naval Support Activity and the 
description of the veteran's duties with this unit show that 
he was not located at the places where combat incidents were 
noted.  This was confirmed by comparing the naval unit 
records provided, and deck logs, with the other service 
records.  That is, there is no indication in the unit history 
that an enemy attack happened at the Covered Storage facility 
in DaNang, Vietnam, nor is there any mention of attacks on 
work parties improving perimeter defenses.  In addition, the 
veteran's descriptions of his covert combat experiences do 
not fit the military description of his duties and activities 
in Vietnam.  In fact, the examiner of May 2001 confronted the 
veteran with this inconsistency, and he affirmatively denied 
any combat experiences with the units noted in his military 
records.  There is no evidence in the military records that 
the veteran ever left the U.S.S. Bayfield or the U. S. Naval 
Support Activity's base in DaNang during his deployments to 
Vietnam.  The veteran has claimed that the records of his 
combat missions were destroyed by the U. S. Government and 
that from approximately 1967 until his separation in 1969 his 
military records do not exist.  He has repeated this 
explanation as a reason for the lack of records of his 
missions.  The service personnel records clearly indicate 
what his service was during this period.  Specifically, these 
records include his quarterly performance reviews prepared by 
the U. S. Naval Support Activity during 1968.  However, he 
reported elsewhere that he was going to destroy what records 
he had following the September 2001 psychiatric examination.  
In sum, as the veteran's alleged stressors are not consistent 
with the circumstances, conditions, or hardships of his 
documented military service, the Board finds that the 
presumptions of 38 U.S.C.A. § 1154(b) are not warranted in 
the current case.

The military evidence does confirm the following.  From 1965 
to 1967, the veteran served aboard a troop transport ship, 
the U.S.S. Bayfield, that moved throughout the Pacific Ocean.  
The records also corroborate that the veteran participated in 
amphibious landing operations in Vietnam during 1967, but 
there is no indication in the military history for this ship 
that its personnel came under attack by the enemy during 
these operations while the veteran was on the ship.  The deck 
logs fail to show any significant activity related to combat.  
There is no evidence that any personnel assigned to the 
U.S.S. Bayfield during its brief stays in Vietnam at any time 
were assigned to duty on shore or with the U. S. Marine Corp.  
The records confirm that the veteran underwent survival, 
escape, and evasion training in December 1967 prior to a tour 
of duty for one year as a security guard at a Naval facility 
in DaNang, Vietnam.  There is no indication in the veteran's 
duty description that he had any assignments off this base.  
He returned from Vietnam in January 1969.  Also, as to any 
events that happened while he was in DaNang, the records from 
that US Naval Support Activity, and the deck logs, compared 
with his personnel records, show that he was not at the 
detachments which were exposed to combat at any time when 
there was combat.  

The Board recognizes that in Suozzi v. Brown, 10 Vet. App. 
307 (1997) the Court held that "corroboration of every detail 
[of a claimed stressor] including the appellant's personal 
participation" is not required; rather an appellant only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
strongly reaffirmed its holding in Suozzi.  In that case, the 
Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

The case at hand may distinguished from the aforementioned 
Court cases, however.  The RO attempted to obtain the deck 
logs and records that objectively verify the veteran's 
proximity to exposure to enemy attacks.  These records, which 
could independently corroborate the veteran's allegations, 
are negative.  

The Court has also held that, "[i]t is the duty of the BVA as 
the fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  In this case, the record is replete with 
credibility problems of the veteran.  The veteran has alleged 
that he served three 13 month tours of duty in Vietnam with a 
covert unit of the U. S. Marine Corps.  He alleged that this 
unit was assigned to various battalions of the U. S. Marines 
5th Division.  He has claimed that the name of this covert 
unit was something similar to "Security Intelligence, Class 
A, Top Secret."  A review of Vietnam Order of Battle, by 
Shelby L. Stanton (U.S. News Books 1991), does not list such 
a unit serving in Vietnam.  In addition, the 5th Division of 
the U. S. Marine Corps did not serve in Vietnam.  Only the 
1st and 3rd Marine Divisions were deployed to Vietnam.  The 
5th Marine Regiment with its 1st, 2nd, and 3rd battalions was 
deployed to Vietnam during the period of the veteran's 
military service.  Id. at 259-263.  However, he has 
repeatedly insisted that his service was with the 5th Marine 
Division.  In addition, the military records clearly indicate 
that his entire military service was with units of the U. S. 
Navy.  Other than his one year tour with the U. S. Naval 
Support Activity, the veteran's service in Vietnam amounted 
to a number of days while serving onboard the U.S.S. 
Bayfield.  Thus, the time, places, and circumstances of the 
veteran's alleged combat stressors are not corroborated by 
the contemporaneous military records.

The veteran has alleged that his most stressful experience 
during his service in Vietnam was learning of the death of 
his friend, JG, Jr.  He claimed that this individual was a U. 
S. Marine, aged 18, who he had mentored in the ways of 
combat.  It was alleged that this individual had taken the 
veteran's place on a covert mission up the Perfume River that 
resulted in his death, sometime between August 1968 and 
October 1969.  (The Board notes that it is clear the veteran 
was separated from active military service in February 1969.)  
The Center did not corroborate this event, as the veteran's 
only military records noted service with the U. S. Navy 
during this period.  In support of this contention, the 
veteran submitted a copy of a photograph of the Vietnam 
Veterans Memorial in Washington, D.C., that listed the name 
"JG, Jr." as one of the individuals killed during the Vietnam 
War.  This name is located on Panel 07E, Line 107 of the 
memorial.  According to the biography of this individual, he 
was a corporal in the U. S. Marine Corp and was killed by 
small arms fire on May [redacted], 1966.  At the time of his death he 
was 20 years old and had served in the military for two 
years.  See The Vietnam Veterans Memorial Wall Page, at 
http://thewall-usa.com/cgi- bin/search4.cgi.

It is clear based on the above evidence, that JG, Jr., 
identified by the veteran himself on the Vietnam Veterans 
Memorial, could not have served with him in any type of unit, 
let alone a covert unit.  This Marine died approximately two 
and a half years prior to the dates provided by the veteran.  
The military records clearly indicate that the veteran was 
serving aboard the U.S.S. Bayfield in October 1966 and that 
this ship was not in Vietnam at that time.  In addition, this 
Marine would have been six years older than claimed and an 
experienced combat veteran by the time the veteran allegedly 
met him in 1968.  Obviously, this Marine would not have 
required any mentoring in combat skills by the veteran who 
has acknowledged that he received little or no specialized 
combat training.

Also, although he was a security watch stander at the Covered 
Storage facility in DaNang, none of his stressors reported as 
the basis of his PTSD have included this scenario as a 
reported basis for his PTSD.  

The only evidence supporting the veteran's alleged combat or 
other stressors is his own assertions, lay statements from 
July 1999 that were prepared by individuals who had no direct 
knowledge of the veteran's military service, and a statement 
in 2002 from a military associate.  As the objective evidence 
overwhelmingly contradicts the veteran's allegations, his lay 
statements are found not to be credible.  His lack of 
credibility was also questioned on many of his psychiatric 
examinations.  These were conducted by different examiners.  
During examinations, he claimed that he could speak a number 
of different languages.  However, when asked by the examiner 
to do so, he inexplicably refused.  The psychological testing 
has also noted the veteran's lack of reading ability, which 
further questions his allegation of being multi-lingual.  At 
best, the veteran's allegations of his stressors are the 
result of his delusional thinking, as this possibility is 
supported by the medical opinions since September 1997 which 
found no basis for the veteran's claims after a review of his 
military records.  

As to the lay statements from 1999, they are also unsupported 
by corroborating competent evidence.  The 2002 military 
associate initially noted that the recollections were foggy 
due to the passage of time, thereby rendering them of lesser 
probative value.  Further, as discussed above, the Board 
finds the service or other documents to be of greater weight 
and places more reliance on them.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Thus, the Board finds that the veteran's 
alleged stressors have not been confirmed by either the 
military or lay evidence.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a fair preponderance of the evidence 
is against a claim, then it is to be denied.  Hayes, 5 Vet. 
App. at 70; see also Cohen, 10 Vet. App. at 150, 151  (The 
Board may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

The veteran has asserted that his current psychiatric 
disability is PTSD and related to his military service.  
However, as a lay person, he is not competent to render 
diagnoses or opinions on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board must 
solely rely on the medical evidence and competent medical 
opinion when adjudicating these issues.

For the last decade and more, the veteran has received 
numerous psychiatric evaluations with varying diagnoses.  
During the 1990's and subsequently, veteran received a number 
of diagnoses for PTSD.  However, these examinations clearly 
noted a history of three years of combat with a covert unit 
of the U. S. Marine Corps.  As noted above, the weight of the 
probative evidence shows that this factual background is 
incorrect.  In addition, there is no indication in these 
reports that the examiners had access to, or conducted, a 
thorough review of the veteran's military and medical 
history.  Based on the Court's opinions in Hayes and Cohen, 
the Board is not required to accept all physician's opinions 
as equally persuasive.  The majority of the medical opinions 
that diagnosed PTSD appear to be based on the veteran's 
subjective claims regarding his alleged stressors and medical 
history.  Thus, these medical opinions would carry a very low 
probative value as compared to diagnoses based on a thorough 
examination of the veteran, psychological testing, and a 
thorough review of his military and medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (The VA is not 
required to accept a physician's opinion that is based upon 
the claimant's recitation of medical history).

The discharge summary of May 1992 noted that the veteran's 
claimed combat stressors were not supported by his military 
records and indicated that his claims were the result of 
delusions.  However, the writer again inexplicably included 
PTSD as one of the diagnoses.  The reasons and bases provided 
by this examiner do not support this diagnosis and appear to 
argue against such a diagnosis.  The VA examiner of April 
1993 indicated that the veteran's claims file had been 
reviewed and provided diagnoses to include PTSD.  However, 
the listed stressors are those that have not been 
corroborated by the military evidence.  Based on this 
examiner's discussion, it appears that the only evidence 
reviewed in the claims file was the post-service medical 
records.  There is no discussion by this examiner of the 
military records or how this contradictory evidence was 
reconciled in order to arrive at a diagnosis of PTSD.

Finally, since September 1997, the veteran has received five 
different psychological or psychiatric examinations from VA.  
The examiners of September 1997, May 2001, September 2001, 
and December 2001 all ruled out PTSD.  These examiners noted 
specific claimed stressors, medical history, and 
symptomatology.  They had access to the veteran's entire 
military and medical history and based their opinions on 
detailed reasons and bases outlined in the examination 
reports.  While symptoms similar to PTSD were noted, all 
these examiners concluded that the veteran's psychiatric 
disability did not warrant a diagnosis of PTSD.  These 
examiners all provided either diagnoses for a 
psychotic/schizophrenic type disorder or a personality 
disorder.  There is no medical opinion of record that has 
linked these disorders with the veteran's military service.  
A personality disorder cannot be service-connected.  The 
examiners also indicated that the veteran's claimed military 
stressors appeared to be the result of delusional thinking.

Based on the above analysis, the majority of the most 
persuasive medical opinions of record have determined that 
the veteran does not currently suffer with PTSD.  In this 
regard, the Board finds the opinion of the VA examiner in 
October 2004, combined with the opinions contained in the 
January and February 2005 addenda, to be persuasive, 
compelling evidence against the claim.  This examiner's 
diagnoses and opinions are more probative than any earlier 
findings because they were based upon an extensive, 
documented review of the entire record, including the prior 
conflicting diagnosis.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  The 
Board may adopt a particular medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  The Board notes the extensive explanations offered 
in the addenda as highly persuasive credible evidence against 
the veteran.  These reports are well-supported and replete 
with references to the documents in the record.  Thus, the VA 
reports of October 2004 and January and February 2005 are 
accorded great probative value and are in essence adopted.  
These reflect no diagnosis of PTSD, even though the examiner 
approached consideration of a diagnosis in the broadest 
manner possible with attention drawn to various possible 
stressors.  

Conclusion

The contemporaneous military evidence does not corroborate 
the veteran's claim that he engaged in combat with an enemy 
and shows that the veteran's claims of combat stressors are 
not credible.  Additionally, the veteran is not found to be 
credible with regard to noncombat stressors, which are 
otherwise not supported by independent corroborating 
evidence.  Finally, the most probative medical evaluations 
have ruled out a diagnosis of PTSD.  The most recent VA 
examination report and addenda were based on a review of the 
entirety of the claims folder, and considered all evidence 
for and against the veteran's position.  For these reasons, 
this examination report and addenda are considered the most 
probative medical opinion evidence.  They compel a conclusion 
that the veteran does not have PTSD supported by a verified 
in service stressor.  Therefore, the Board must deny the 
veteran's claim for entitlement to service connection for 
PTSD.

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to a claim, the 
benefit of the doubt must be resolved in the veteran's favor.  
However, as the preponderance of the evidence is against the 
veteran's claims in this case, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53-54 (1990).




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


